DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/30/2021 has been entered.  Claims 1-3 are pending in the application.
	
Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claim 1, Lines 17-19, the limitation “an opening side end surface and a piston sliding surface of each of the plurality of cylinder holes” should read --an opening side end surface and a piston sliding surface of each cylinder hole of the plurality of cylinder holes--; without this amendment, one of ordinary skill in the art could conclude there is only one opening side end surface per set of plurality of cylinder holes
Claim 1, Lines 19-22, the limitation “the nitriding layer includes a diffusion layer that is formed on a front surface side of the base material and a compound layer that covers the front surface side of the diffusion layer and is formed as a layer that is harder than the diffusion layer” should read --the nitriding layer includes a diffusion layer that is formed on a front surface side of a base material of the cylinder block, and a compound layer that covers a front surface side of the diffusion layer; the compound layer
Claim 1, Line 26, the term “the nitriding treatment layer” should read --the nitriding
Claim 1, Line 28, the term “the front side surface of the nitriding layer” should read --a --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the term “front surface side”, in Line 31, is indefinite.  It is not clear which “front surface side” is being referred to in Line 31.  A front surface side of the base material was defined in Line 20.  A front surface side of the diffusion layer was defined in Lines 20-21.  A front surface side of the nitriding layer was defined in Line 28.  As such, the front surface side in Line 31 can be applied to any of the base material, diffusion layer and nitriding layer, making the limitation indefinite.  For the purpose of examination, the front surface side in Line 31 will be interpreted as the front surface side of the base material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Numaguchi (U.S. PGPub 2015/0300333), in view of Hirota (U.S. PGPub 2008/0047424), further in view of Takashi (EP2587058).
As to Claim 1, Numaguchi teaches an axial piston-type hydraulic rotary machine (1; Figure 13) comprising: a tubular casing (41/51); a rotational shaft (42) that is rotatably (Paragraph 0156) provided in (as shown in Figure 13) the casing (41/51); a cylinder block (44) that is provided in (as shown in Figure 13) the casing (41/51) so as to rotate together with (Paragraph 0156) the rotational shaft (42) and has a plurality of cylinder holes (45; Paragraph 0157) that are separated from one another in a circumferential direction and extend in an axial direction (Paragraph 0157); a plurality of pistons (49; Paragraph 0159), each piston (49) of the plurality of pistons (49; Paragraph 0159) is inserted and fitted into (Paragraph 0159) a respective cylinder hole (45) of the plurality of cylinder holes (45; Paragraph 0157) in the cylinder block (44) to be reciprocally movable (Paragraph 0159); and a valve plate (50) that is provided between (as shown in Figure 13) the casing (41/51) and the cylinder block (44) and in which one pair of supply (50D) and exhaust (50E) ports (Paragraph 0161) that communicate with (via 46, as shown in Figure 13) the respective cylinder holes (45) are formed (as shown in Figure 13)…a cylinder inlet side (upper right side of cylinder holes 45, as shown in Figure 13) is formed on each of the cylinder holes (45) in the cylinder block (44)…a piston sliding surface (45A) of the cylinder hole (45).  Numaguchi Paragraph 0070 continues to describe a nitriding 

    PNG
    media_image1.png
    657
    817
    media_image1.png
    Greyscale

Numaguchi Figure 13, Modified by Examiner

Numaguchi does not teach a nitriding layer on which nitride-based treatment is performed at least including an opening side end surface and a piston sliding surface of each of the plurality of cylinder holes and the nitriding layer includes a diffusion layer that is formed on a front surface side of the base material and a compound layer that covers the front surface side of the diffusion layer and is formed as a layer that is harder than the diffusion layer, wherein a cylinder inlet side tapered surface is formed on each of the cylinder holes in the cylinder block 
Hirota describes a hydraulic rotary machine similar to Numaguchi, and teaches a cylinder inlet side (34) tapered surface (40/D1, as shown in Figure 7) is formed on each of the cylinder holes (28) in the cylinder block (11) by a chamfer (Figures 8A-8C; Paragraphs 0037-0041) from the opening side end surface (34) towards the piston sliding surface (the surface within 28 and 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the chamfered portions, as taught by Hirota, between the opening side end surface towards the piston sliding surface, as taught by Numaguchi, so “the high-load area S receiving a high load from the piston is not subjected an excessively high contact surface pressure (Paragraph 0035).”
Takashi describes a hydraulic rotary machine similar to Numaguchi, and teaches a nitriding layer (17/17A/17B; Figures 18/19) on which nitride-based treatment (Paragraph 0072) is performed at least including (as shown in Figure 19) an opening side end surface (see Figure 19 below) and a piston sliding surface (the surface within cylinder holes 8) of each of the plurality of cylinder holes (8) and the nitriding layer (17/17A/17B; Figures 18/19) includes a diffusion layer (17A) that is formed on a front surface side of the base material (see Figure 19 below) and a compound layer (17B) that covers (as shown in Figure 18) the front surface side (see Figure 18 below) of the diffusion layer (17A) and is formed as a layer that is harder than (Paragraph 0040) the diffusion layer (17A)… each of the cylinder holes (8) has a compound 

    PNG
    media_image2.png
    599
    778
    media_image2.png
    Greyscale

Takashi Figures 18 & 19, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to nitride, as taught by Takashi, the piston sliding surface, as taught by Numaguchi, as 
Once the Numaguchi axial piston-type hydraulic rotary machine is modified by Hirota and Takashi, the result is a cylinder inlet side (Hirota 34) tapered surface (Hirota 40/D1, as shown in Hirota Figure 7) is formed on each of the cylinder holes (Numaguchi 8) in the cylinder block (Numaguchi 44) by a chamfer (Hirota Figures 8A-8C; Paragraphs 0037-0041) from the opening side end surface (as shown in Numaguchi Figure 13 above) towards the piston sliding surface (Numaguchi 45A) and the nitriding treatment layer (Takashi 17/17A/17B)…a compound layer-removed surface (the intersection of Hirota 40/D1 and the Takashi compound layer-removed portion shown in Takashi Figure 19 above) includes a part of each of the cylinder holes (Numaguchi 8) where the compound layer-removed portion (see Takashi Figure 19 above) and the cylinder inlet (Hirota 34) side tapered surface (Hirota 40/D1) of each of the cylinder holes (Numaguchi 8) intersect at an oblique angle (see Hirota Figures 8A-8C below).  Since the Hirota chamfer results in an oblique angle, and the removed Takashi compound layer is parallel to the Numaguchi cylinder hole, the result of the Hirota chamfer and remaining nitride layer will also result in an oblique angle.

    PNG
    media_image3.png
    900
    778
    media_image3.png
    Greyscale

Hirota Figures 8A-8C, Modified by Examiner

As to Claim 3, Numaguchi, as modified, teaches all the limitations of Claim 1, and continues to teach the compound layer-removed surface (Hirota D1) is a machined surface .

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 2, the prior art of record teaches all of the limitations of Claim 1 but does not teach “the angle α is larger than the maximum inclination angle γ and is not more than the taper angle β”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 2.  The closest art of record is Numaguchi (2015/0300333), in view of Hirota (2008/0047424).  However, Numaguchi, in view of Hirota, does not provide any guidance on the relationship between the angle α (the angle formed by Hirota D1) and the maximum inclination angle of the piston γ, so does not teach angle α is greater than angle γ.  It would not be obvious to one of ordinary skill in the art to modify Numaguchi, in view of Hirota, without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 2, is neither anticipated nor made obvious by the prior art of record.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejections, a new Claim 1 rejection is presented above due to the amended claims.
Regarding the 103 rejections, Applicant argues none of the cited references teach an oblique surface at a taper where the compound layer has been removed (see Applicant’s .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746